20-12097-scc       Doc 133       Filed 10/14/20 Entered 10/14/20 21:43:08                   Main Document
                                             Pg 1 of 42



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                                    Chapter 11
CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                             Case No. 20-12097 (SCC)

                Debtors.1                                           (Jointly Administered)



                       SCHEDULE OF ASSETS AND LIABILITIES FOR
                            L.I. 2000, INC. (CASE NO 20-12098)




1
        The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
        Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073),
        L.I. 2000, Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21
        Fulton LLC (4536), C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C.
        (1705), Century 21 Gardens Of Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC
        (5776), and Century Paramus Realty LLC (5033). The Debtors’ principal place of business is: 22 Cortlandt
        Street, 5th Floor, New York, NY 10007.
               20-12097-scc               Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08   Main Document
                                                                     Pg 2 of 42
 Fill in this information to identify the case:

 Debtor name: L.I. 2000, Inc.

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                            Check if this is an
 Case number: 20-12098
                                                                                                            amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                    $0.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                $76,285,356.33
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                  $76,285,356.33
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                              $56,241,128.09
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                 $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                       $12,740,840.17
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                         $68,981,968.26
 Lines 2 + 3a + 3b
                   20-12097-scc              Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08                                    Main Document
                                                                        Pg 3 of 42
   Fill in this information to identify the case:

   Debtor name: L.I. 2000, Inc.

   United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                         Check if this is an
   Case number: 20-12098
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                              $44,556.86

  CASH IN MONEY ROOM - WESTBURY LI


 2.2                                                                                                                                                                   $95.81

  CASH IN MONEY ROOM - ROOSEVELT FIELD


 2.3                                                                                                                                                              $48,856.96

  CASH IN MONEY ROOM - GREEN ACRES


 2.4                                                                                                                                                              $43,186.92

  CASH IN MONEY ROOM - CROSS COUNTY


 2.5                                                                                                                                                                $3,200.00

  CASH IN MONEY ROOM - DC


 2.6                                                                                                                                                              $38,636.32

  CASH IN MONEY ROOM - SAWGRASS



 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       See Exhibit                                                                                                                                           $445,104.55



 4. Other cash equivalents (Identify all)
Debtor     L.I. 2000, Inc.__________________________________________________________               Case number (if known) 20-12098________________________________________
           Name
                    20-12097-scc              Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08                                 Main Document
  4.1       AMEX RECEIVABLE - SG                                         Pg 4 of 42                                                                             $11,160.60



  4.2       VISA/MC RECEIVABLE - SG                                                                                                                             $55,227.76



  4.3       DISCOVER RECEIVABLE - SG                                                                                                                               $856.53



  4.4       PLCC RECEIVABLE - SG                                                                                                                                  $9,504.66



  4.5       AMEX RECEIVABLE - LI                                                                                                                                $25,864.26



  4.6       VISA/MC RECEIVABLE - LI                                                                                                                            $151,203.88



  4.7       DISCOVER RECEIVABLE - LI                                                                                                                              $3,642.19



  4.8       PLCC RECEIVABLE - LI                                                                                                                                $38,133.30



  4.9       AMEX RECEIVABLE - GA                                                                                                                                  $6,973.72



  4.10      VISA/MC RECEIVABLE - GA                                                                                                                             $67,282.72



  4.11      DISCOVER RECEIVABLE - GA                                                                                                                              $1,699.36



  4.12      PLCC RECEIVABLE - GA                                                                                                                                $15,191.62



  4.13      AMEX RECEIVABLE - CC                                                                                                                                  $8,434.12



  4.14      VISA/MC RECEIVABLE - CC                                                                                                                             $88,392.67



  4.15      DISCOVER RECEIVABLE - CC                                                                                                                               $897.01



  4.16      PLCC RECEIVABLE - CC                                                                                                                                $23,003.91



  5. Total of Part 1
  Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                            $1,131,105.73



  Part 2:     Deposits and prepayments

  6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.

        Yes. Fill in the information below.



                                                                                                                                       Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1                                                                                                                                                                 $0.00
Debtor     L.I. 2000, Inc.__________________________________________________________                   Case number (if known) 20-12098________________________________________
           Name
                    20-12097-scc              Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08                                             Main Document
                                                                             Pg 5taxes,
  8. Prepayments, including prepayments on executory contracts, leases, insurance, of 42and rent
  Description, including name of holder of prepayment


  8.1       PREPAID INSURANCE                                                                                                                                         $15,476.00



  8.2       PREPAID EXPENSES                                                                                                                                          $32,048.00



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                     $47,524.00



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                             Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                                          $      —                                           $    = ........   
            less:
                                     face amount                               doubtful or uncollectible accounts

  11b.      Over 90 days old:                                       $      —                                           $    = ........   

                                     face amount                               doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                           $0.00



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                Valuation method used for current            Current value of debtor’s interest
                                                                                                value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1      Century 21 Department Stores of New Jersey,        100%                                                                          Undetermined
            L.L.C.



  15.2      Century 21 Gardens of New Jersey, LLC              100%                                                                          Undetermined



  15.3      C21 Sawgrass Blue, LLC                             100%                                                                          Undetermined
Debtor    L.I. 2000, Inc.__________________________________________________________           Case number (if known) 20-12098________________________________________
          Name
                  20-12097-scc              Doc 133         Filed 10/14/20 Entered 10/14/20 21:43:08                             Main Document
  15.4      C21 GA Blue LLC                                 100%        Pg 6 of 42                                               Undetermined



  15.5      Century Paramus Realty LLC                      100%                                                                 Undetermined



  15.6      C21 CC Blue LLC                                 100%                                                                 Undetermined



  15.7      C21 Meadowlands Blue LLC                        100%                                                                 Undetermined



  15.8      C21 RF Blue LLC                                 100%                                                                 Undetermined



  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                $0.00



  Part 5:    Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                      Date of       Net book value of           Valuation method used       Current value of debtor’s interest
                                                            the last      debtor's interest           for current value
                                                            physical      (Where available)
                                                            inventory
  19. Raw materials
  19.1                                                                                        $                                                                  $0.00



  20. Work in progress
  20.1                                                                                        $                                                                  $0.00



  21. Finished goods, including goods held for resale
  21.1      See Exhibit                                                                       $                                                        $14,602,603.82



  22. Other inventory or supplies
  22.1                                                                                        $                                                                  $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                      $14,602,603.82



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes
Debtor     L.I. 2000, Inc.__________________________________________________________              Case number (if known) 20-12098________________________________________
           Name
                  20-12097-scc             Doc 133          Filed 10/14/20 Entered 10/14/20 21:43:08                                  Main Document
                                                                               Pg the
  25. Has any of the property listed in Part 5 been purchased within 20 days before 7 of 42 was led?
                                                                                      bankruptcy

         No
                    Book value                       $            Valuation method                                         Current value                               $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes
Debtor     L.I. 2000, Inc.__________________________________________________________              Case number (if known) 20-12098________________________________________
           Name
                   20-12097-scc              Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                              Main Document
                                                                           Pg 8 of 42
  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                        Net book value of           Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                    $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                   Book value                           $          Valuation method                                      Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes


  Part 7:      O ce furniture, xtures, and equipment; and collectibles
Debtor    L.I. 2000, Inc.__________________________________________________________                          Case number (if known) 20-12098________________________________________
          Name
                   20-12097-scc                 Doc 133            Filed 10/14/20 Entered 10/14/20 21:43:08                                            Main Document
  38. Does the debtor own or lease any o ce furniture,                                Pg 9 of 42
                                                                xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1      See Exhibit                                                                       $3,355,225.00          Net Book Value                                             $3,355,225.00



    The Debtors’ books and records identify Furniture and Fixtures by Vendor and Classi cation, but the Debtors do not maintain additional information as to the nature of
    the assets listed in this Schedule.

  40. O ce xtures
  40.1                                                                                                      $                                                                             $0.00




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1      See Exhibit                                                                       $3,298,896.78          Net Book Value                                             $3,298,896.78


    The Debtors’ books and records identify Furniture and Fixtures by Vendor and Classi cation, but the Debtors do not maintain additional information as to the nature of
    the assets listed in this Schedule.

  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                               $6,654,121.78



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,                  debtor's interest                for current value
   HIN, or N-number)                                                                 (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                                      $




  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
Debtor    L.I. 2000, Inc.__________________________________________________________               Case number (if known) 20-12098________________________________________
          Name
                   20-12097-scc              Doc 133         Filed 10/14/20 Entered 10/14/20 21:43:08                                Main Document
  48.1                                                                   Pg 10 of 42$


  49. Aircraft and accessories
  49.1                                                                                           $




  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                           $




  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                   $0.00



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:    Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                        Nature and extent of        Net book value of           Valuation method used        Current value of
   Include street address or other description such as         debtor’s interest in        debtor's interest           for current value            debtor’s interest
   Assessor Parcel Number (APN), and type of property          property                    (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1      Store - 30 - Westbury - 1085 Old Country Road,    Real Property Lease                              $                                   Undetermined
            Westbury, NY



  55.2      Store - 88 - ADC - 1 Emerson Lane, Secaucus,      Real Property Lease                              $                                   Undetermined
            NJ



  55.3      Store - 95 - SDC - 70 Enterprise Avenue,          Real Property Lease                              $                                   Undetermined
            Secaucus, NJ



  55.4      Store - 95 - EDC - 690 and 700 Secaucus Road,     Real Property Lease                              $                                   Undetermined
            Secaucus, NJ



  55.5      Store - 95 - HDC - 21 Century Way, Secaucus,      Real Property Lease                              $                                   Undetermined
            NJ
Debtor    L.I. 2000, Inc.__________________________________________________________                  Case number (if known) 20-12098________________________________________
          Name
                    20-12097-scc            Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                                  Main Document
  56. Total of Part 9.                                                    Pg 11 of 42
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                       $0.00



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of             Valuation method used       Current value of debtor’s interest
                                                                               debtor's interest             for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
  60.1                                                                                              $




  61. Internet domain names and websites
  61.1                                                                                              $




  62. Licenses, franchises, and royalties
  62.1                                                                                              $




  63. Customer lists, mailing lists, or other compilations
  63.1                                                                                              $




  64. Other intangibles, or intellectual property
  64.1                                                                                              $




  65. Goodwill
  65.1                                                                                              $




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                                                       $0.00



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes
Debtor    L.I. 2000, Inc.__________________________________________________________              Case number (if known) 20-12098________________________________________
          Name
                 20-12097-scc              Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                               Main Document
  68. Is there an amortization or other similar schedule available for any of thePg   12 of
                                                                                  property      42
                                                                                           listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes
Debtor   L.I. 2000, Inc.__________________________________________________________                  Case number (if known) 20-12098________________________________________
         Name
                   20-12097-scc             Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                                 Main Document
                                                                          Pg 13 of 42
  Part 11:      All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1       ASG Equities                                     $90,750.00                                               $    =                                   $90,750.00
                                                                                       -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1       NOL                                                                                    Tax year   2018-Prior              Undetermined



  72.2       NJEDA tax Credit 2019                                                                  Tax year   2019                                           $2,791,855.00



  72.3       NJEDA tax credit 2018                                                                  Tax year   2018                                           $2,431,330.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                                 $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1                                                                                                                                                                 $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1       Intercompany Receivable - Century 21 Department Stores LLC                                                                                      $48,536,066.00




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                            $53,850,001.00
Debtor     L.I. 2000, Inc.__________________________________________________________               Case number (if known) 20-12098________________________________________
           Name
                     20-12097-scc                Doc 133    Filed 10/14/20 Entered 10/14/20 21:43:08                                  Main Document
                                                                              Pg
  79. Has any of the property listed in Part 11 been appraised by a professional    14theoflast42year?
                                                                                 within

      No

      Yes


  Part 12:        Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                           Current value of             Current value of real
                                                                              personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.               $1,131,105.73


  81. Deposits and prepayments. Copy line 9, Part 2.                                   $47,524.00


  82. Accounts receivable. Copy line 12, Part 3.                                             $0.00


  83. Investments. Copy line 17, Part 4.                                                     $0.00


  84. Inventory. Copy line 23, Part 5.                                             $14,602,603.82


  85. Farming and shing-related assets. Copy line 33, Part 6.                                $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                  $6,654,121.78
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                              $0.00


  88. Real property. Copy line 56, Part 9.                                                                                $0.00


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                         $0.00


  90. All other assets. Copy line 78, Part 11.                                     $53,850,001.00


  91. Total. Add lines 80 through 90 for each column                   91a.                                            91b.
                                                                                  $76,285,356.33                                                         $0.00



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                          $76,285,356.33
                         20-12097-scc    Doc 133     Filed 10/14/20 Entered 10/14/20 21:43:08               Main Document
                                                        SCHEDULE PgAB
                                                                    153of
                                                                       ATTACHMENT
                                                                          42
                                         Checking, Savings, Money Market, or Financial Brokerage Accounts
                 Name of Institution (Bank or
                       Brokerage Firm)                  Type of Account               Last 4 Digits of Account #    Current Value
               JPMorgan Chase                   Chase Credit Card GA                             6040                   $39,367.65
               JPMorgan Chase                   Chase Operating/Main GA                          6057                        $0.00
               JPMorgan Chase                   Chase Change GA                                  6065                        $0.00
               JPMorgan Chase                   Chase Credit Card LI                             6073                  $103,323.40
               JPMorgan Chase                   Chase Operating/Main LI                          6081                   $19,077.93
               JPMorgan Chase                   Chase Change LI                                  6099                        $0.00
               JPMorgan Chase                   Chase Payroll LI                                 6107                   $87,326.67
               JPMorgan Chase                   Chase Accounts Payable                           6115                        $0.00
               JPMorgan Chase                   Chase Credit Card SG                             6123                   $50,146.28
               JPMorgan Chase                   Chase Operating/Main SG                          6131                   $36,216.61
               JPMorgan Chase                   Chase Change SG                                  6149                        $0.00
               JPMorgan Chase                   Chase Payroll SG                                 6172                   $53,860.70
               JPMorgan Chase                   Chase Operating/Main CC                          2655                        $0.00
               JPMorgan Chase                   Chase Change CC                                  2663                        $0.00
               JPMorgan Chase                   Chase Credit Card CC                             2671                   $55,785.31




In re: L.I. 2000, Inc.
Case No. 20-12098                                                  Page 1 of 1
                             20-12097-scc       Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08                Main Document
                                                             SCHEDULE PgAB1621ofATTACHMENT
                                                                                 42
                                                      Finished Goods, including Goods Held for Resale

                                                       Date of Last
                            General Description          Inventory          Net Book Value      Valuation Method      Current Value
                         Mens                        January - February     $   4,548,556.37      Value at Cost        $4,548,556.37
                                                           2020
                         Ladies                      January - February     $    3,335,666.75     Value at Cost        $3,335,666.75
                                                           2020
                         Childrens                   January - February     $     682,759.28      Value at Cost          $682,759.28
                                                           2020
                         Lingerie                    January - February     $     784,616.51      Value at Cost          $784,616.51
                                                           2020
                         Ladies Shoes                January - February     $     845,462.97      Value at Cost          $845,462.97
                                                           2020
                         Men's Shoes                 January - February     $     257,315.61      Value at Cost          $257,315.61
                                                           2020
                         Kids' Shoes                 January - February     $     107,053.57      Value at Cost          $107,053.57
                                                           2020
                         Sneakers                    January - February     $     355,370.57      Value at Cost          $355,370.57
                                                           2020
                         Handbags                    January - February     $    1,142,823.26     Value at Cost        $1,142,823.26
                                                           2020
                         Watches                     January - February     $     164,990.45      Value at Cost          $164,990.45
                                                           2020
                         Housewares                  January - February     $     625,805.66      Value at Cost          $625,805.66
                                                           2020
                         Electronics/Sm. App.        January - February     $       20,368.93     Value at Cost           $20,368.93
                                                           2020
                         Linens                      January - February     $     174,281.15      Value at Cost          $174,281.15
                                                           2020
                         Cosmetics                   January - February     $    1,559,397.01     Value at Cost        $1,559,397.01
                                                           2020
                         Leased Space                January - February     $            6.89     Value at Cost                $6.89
                                                           2020
                         Miscellaneous               January - February     $      (1,871.16)     Value at Cost           -$1,871.16
                                                           2020




In re: L.I. 2000, Inc.
Case No. 20-12098                                                         Page 1 of 1
                          20-12097-scc    Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08    Main Document
                                                       SCHEDULE PgAB1739ofATTACHMENT
                                                                           42
                                                              Office Furniture
                           General Description                  Net Book Value       Valuation Method      Current Value
            A.D.C/ACRYLIC DESIGN                                         $2,538.00    Net Book Value                $2,538.00
            ABCO SYSTEMS INC.                                            $5,238.00    Net Book Value                $5,238.00
            ABCO SYSTEMS INC.                                           $17,417.00    Net Book Value              $17,417.00
            ABCO SYSTEMS INC.                                           $21,043.00    Net Book Value              $21,043.00
            ABCO SYSTEMS INC.                                           $22,503.00    Net Book Value              $22,503.00
            ABCO SYSTEMS INC.                                           $23,381.00    Net Book Value              $23,381.00
            ABCO SYSTEMS INC.                                           $25,004.00    Net Book Value              $25,004.00
            ABCO SYSTEMS INC.                                           $50,654.00    Net Book Value              $50,654.00
            ABCO SYSTEMS INC.                                           $63,130.00    Net Book Value              $63,130.00
            ABCO SYSTEMS INC.                                           $63,130.00    Net Book Value              $63,130.00
            ABCO SYSTEMS INC.                                           $63,130.00    Net Book Value              $63,130.00
            ABCO SYSTEMS INC.                                           $67,510.00    Net Book Value              $67,510.00
            ABCO SYSTEMS INC.                                           $67,510.00    Net Book Value              $67,510.00
            ABCO SYSTEMS INC.                                           $67,510.00    Net Book Value              $67,510.00
            AMERCIAN EXPRESS                                            $14,448.00    Net Book Value              $14,448.00
            AMERICAN EXPRESS                                             $5,044.00    Net Book Value                $5,044.00
            AMERICAN EXPRESS                                            $18,577.00    Net Book Value              $18,577.00
            AMERICAN EXPRESS - L. MENTZER                                $2,577.00    Net Book Value                $2,577.00
            AMERICAN FIXTURE CO., INC.                                   $7,436.00    Net Book Value                $7,436.00
            AMERLUX                                                         $48.00    Net Book Value                   $48.00
            AMERLUX                                                        $552.00    Net Book Value                 $552.00
            AMERLUX                                                        $711.00    Net Book Value                 $711.00
            AMERLUX                                                        $952.00    Net Book Value                 $952.00
            AMERLUX                                                      $2,766.00    Net Book Value                $2,766.00
            AMERLUX                                                      $2,960.00    Net Book Value                $2,960.00
            AMERLUX                                                      $4,396.00    Net Book Value                $4,396.00
            AMERLUX                                                     $16,252.00    Net Book Value              $16,252.00
            AMERLUX                                                     $36,929.00    Net Book Value              $36,929.00
            COASTAL GENERAL CONTRACTI                                   -$5,883.00    Net Book Value               -$5,883.00
            COASTAL GENERAL CONTRACTI                                       $68.00    Net Book Value                   $68.00
            COASTAL GENERAL CONTRACTI                                    $5,025.00    Net Book Value                $5,025.00
            COASTAL GENERAL CONTRACTI                                    $8,982.00    Net Book Value                $8,982.00
            COASTAL GENERAL CONTRACTI                                    $8,982.00    Net Book Value                $8,982.00
            COASTAL GENERAL CONTRACTI                                   $12,988.00    Net Book Value              $12,988.00
            COASTAL GENERAL CONTRACTI                                   $40,420.00    Net Book Value              $40,420.00
            COASTAL GENERAL CONTRACTI                                   $40,420.00    Net Book Value              $40,420.00
            CRITICAL PATH SERVICE                                        $3,327.00    Net Book Value                $3,327.00
            CRITICAL PATH SERVICE                                        $6,951.00    Net Book Value                $6,951.00
            CRITICAL PATH SERVICE                                       $59,950.00    Net Book Value              $59,950.00

In re: L.I. 2000, Inc.
Case No. 20-12098                                              Page 1 of 5
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08    Main Document
                                                     SCHEDULE PgAB1839ofATTACHMENT
                                                                         42
                                                            Office Furniture
                           General Description                Net Book Value       Valuation Method      Current Value
            CRITICAL PATH SERVICE                                     $59,950.00    Net Book Value              $59,950.00
            DISPLAY CRAFT MANUFACTURING CO.                            $9,624.00    Net Book Value               $9,624.00
            DISPLAY CRAFT MANUFACTURING CO.                           $19,200.00    Net Book Value              $19,200.00
            DISPLAY CRAFT MFG. CO                                      $1,819.00    Net Book Value               $1,819.00
            DISPLAY CRAFT MFG. CO                                     $11,530.00    Net Book Value              $11,530.00
            DISPLAY CRAFT MFG. CO                                     $16,450.00    Net Book Value              $16,450.00
            DISPLAY CRAFT MFG. CO                                     $25,284.00    Net Book Value              $25,284.00
            DISPLAY CRAFT MFG. CO                                     $34,660.00    Net Book Value              $34,660.00
            DIVERSIFIED MEDIA GRO                                     $20,007.00    Net Book Value              $20,007.00
            DIVERSIFIED MEDIA GRO                                     $21,978.00    Net Book Value              $21,978.00
            DIVERSIFIED MEDIA GRO                                     $52,985.00    Net Book Value              $52,985.00
            DIVERSIFIED MEDIA GRO                                     $52,985.00    Net Book Value              $52,985.00
            EMPIRE SAFE COMPANY,                                       $2,738.00    Net Book Value               $2,738.00
            FIXTURE SERVICES INC.                                      $2,503.00    Net Book Value               $2,503.00
            FIXTURE SERVICES INC.                                      $5,321.00    Net Book Value               $5,321.00
            FIXTURE SERVICES INC.                                     $12,609.00    Net Book Value              $12,609.00
            FIXTURE SERVICES, INC.                                    $10,277.00    Net Book Value              $10,277.00
            FIXTURE SERVICES, INC.                                    $25,378.00    Net Book Value              $25,378.00
            FOCAL POINT LLC                                            $3,283.00    Net Book Value               $3,283.00
            G.B. CABINET CO., INC.                                       $101.00    Net Book Value                 $101.00
            GRAPEVINE VISUAL CONCEPTS                                  $3,519.00    Net Book Value               $3,519.00
            GRAPEVINE VISUAL CONCEPTS                                  $4,985.00    Net Book Value               $4,985.00
            GRAYBAR                                                    $3,930.00    Net Book Value               $3,930.00
            GRAYBAR                                                    $3,981.00    Net Book Value               $3,981.00
            IOVINO CONTRACTORS INC.                                      $202.00    Net Book Value                 $202.00
            IOVINO CONTRACTORS INC.                                   $11,310.00    Net Book Value              $11,310.00
            JAHABOW INDUSTRIES, INC.                                  $62,406.00    Net Book Value              $62,406.00
            JORGENSON LOCKERS                                           -$363.00    Net Book Value                -$363.00
            JPMA GLOBAL, INC.                                         $24,467.00    Net Book Value              $24,467.00
            JPMA GLOBAL, INC.                                         $44,167.00    Net Book Value              $44,167.00
            JPMA GLOBAL, INC.                                        $251,761.00    Net Book Value             $251,761.00
            LOZIER UNION HOUSE ACCT                                      $476.00    Net Book Value                 $476.00
            MEGA VISION LLC                                            $1,039.00    Net Book Value               $1,039.00
            MEGA VISION, INC.                                            $195.00    Net Book Value                 $195.00
            MEGA VISION, INC.                                            $425.00    Net Book Value                 $425.00
            MEGA VISION, INC.                                            $668.00    Net Book Value                 $668.00
            MEGA VISION, INC.                                          $4,277.00    Net Book Value               $4,277.00
            MEGA VISION, INC.                                          $5,185.00    Net Book Value               $5,185.00
            MEGA VISION, INC.                                          $7,518.00    Net Book Value               $7,518.00

In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 2 of 5
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08    Main Document
                                                     SCHEDULE PgAB1939ofATTACHMENT
                                                                         42
                                                            Office Furniture
                           General Description                Net Book Value       Valuation Method      Current Value
            MEGA VISION, INC.                                         $11,989.00    Net Book Value              $11,989.00
            MEGA VISION, INC.                                         $35,782.00    Net Book Value              $35,782.00
            MEGA VISION, INC.                                         $35,782.00    Net Book Value              $35,782.00
            MEGA VISION, INC.                                         $42,368.00    Net Book Value              $42,368.00
            MEGA VISION, INC.                                         $42,563.00    Net Book Value              $42,563.00
            MEGA VISION, INC.                                         $61,801.00    Net Book Value              $61,801.00
            MEGA VISION, INC.                                         $92,160.00    Net Book Value              $92,160.00
            MEGA VISION, INC.                                         $92,586.00    Net Book Value              $92,586.00
            MEGAVISION                                               -$32,941.00    Net Book Value             -$32,941.00
            MEGAVISION                                                   $661.00    Net Book Value                 $661.00
            MEGAVISION                                                 $2,238.00    Net Book Value               $2,238.00
            MEGAVISION                                                 $3,209.00    Net Book Value               $3,209.00
            MEGAVISION                                                 $3,209.00    Net Book Value               $3,209.00
            MEGAVISION                                                 $4,444.00    Net Book Value               $4,444.00
            MEGAVISION                                                 $4,511.00    Net Book Value               $4,511.00
            MEGAVISION                                                 $8,036.00    Net Book Value               $8,036.00
            MEGAVISION                                                 $8,654.00    Net Book Value               $8,654.00
            MEGAVISION                                                 $9,933.00    Net Book Value               $9,933.00
            MEGAVISION                                                $14,799.00    Net Book Value              $14,799.00
            MEGAVISION                                                $16,198.00    Net Book Value              $16,198.00
            MEGAVISION                                                $16,768.00    Net Book Value              $16,768.00
            MEGAVISION                                                $16,768.00    Net Book Value              $16,768.00
            MEGAVISION                                                $17,682.00    Net Book Value              $17,682.00
            MEGAVISION                                                $22,411.00    Net Book Value              $22,411.00
            MEGAVISION                                                $22,487.00    Net Book Value              $22,487.00
            MEGAVISION                                                $22,759.00    Net Book Value              $22,759.00
            MEGAVISION                                                $24,310.00    Net Book Value              $24,310.00
            MEGAVISION                                                $24,937.00    Net Book Value              $24,937.00
            MEGAVISION                                                $30,670.00    Net Book Value              $30,670.00
            MEGAVISION                                                $46,351.00    Net Book Value              $46,351.00
            MEGAVISION                                                $46,351.00    Net Book Value              $46,351.00
            MEGAVISION                                                $48,000.00    Net Book Value              $48,000.00
            MEGAVISION                                               $102,714.00    Net Book Value             $102,714.00
            MEGAVISION INC.                                              $514.00    Net Book Value                 $514.00
            MOLO DESIGN LTD                                           $10,462.00    Net Book Value              $10,462.00
            PAN AMERICAN LIGHTING                                        $949.00    Net Book Value                 $949.00
            PAZ INTERIORS, INC.                                        $4,507.00    Net Book Value               $4,507.00
            PIPP MOBILE STORAGE S                                     $33,464.00    Net Book Value              $33,464.00
            PIPP MOBILE STORAGE SYSTEMS, INC. #E3899                    -$403.00    Net Book Value                -$403.00

In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 3 of 5
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08    Main Document
                                                     SCHEDULE PgAB2039ofATTACHMENT
                                                                         42
                                                            Office Furniture
                           General Description                Net Book Value       Valuation Method      Current Value
            PIPP MOBILE STORAGE SYSTEMS, INC. #E3899                  $13,736.00    Net Book Value              $13,736.00
            PREMIER STORE FIXTURE                                      $1,163.00    Net Book Value                $1,163.00
            PREMIER STORE FIXTURES                                     $1,920.00    Net Book Value                $1,920.00
            PREMIER STORE FIXTURES                                    $18,514.00    Net Book Value              $18,514.00
            PREMIER STORE FIXTURES                                    $20,225.00    Net Book Value              $20,225.00
            PREMIER SUPPLIES                                          $12,059.00    Net Book Value              $12,059.00
            PREMIER SUPPLIES USA,                                     $12,059.00    Net Book Value              $12,059.00
            RAYMOND OF NEW JERSEY LLC                                    $906.00    Net Book Value                 $906.00
            RH                                                         $3,386.00    Net Book Value                $3,386.00
            RLE INDUSTRIES                                             $2,273.00    Net Book Value                $2,273.00
            RLE INDUSTRIES                                             $4,293.00    Net Book Value                $4,293.00
            RLE INDUSTRIES - REC'VD FROM NJ CLEAN ENERGY              -$7,437.00    Net Book Value               -$7,437.00
            RLE INDUSTRIES LLC                                         $4,293.00    Net Book Value                $4,293.00
            SPECTRUM SIGNS, INC.                                         $202.00    Net Book Value                 $202.00
            STAPLE ADVANTAGE                                          $72,805.00    Net Book Value              $72,805.00
            SYNERGY                                                      $383.00    Net Book Value                 $383.00
            SYNERGY                                                      $792.00    Net Book Value                 $792.00
            SYNERGY                                                    $3,363.00    Net Book Value                $3,363.00
            SYNERGY                                                    $3,549.00    Net Book Value                $3,549.00
            SYNERGY                                                    $6,953.00    Net Book Value                $6,953.00
            SYNERGY                                                    $9,221.00    Net Book Value                $9,221.00
            SYNERGY                                                   $35,983.00    Net Book Value              $35,983.00
            SYNERGY                                                   $44,979.00    Net Book Value              $44,979.00
            SYNERGY                                                   $48,397.00    Net Book Value              $48,397.00
            SYNERGY                                                   $96,903.00    Net Book Value              $96,903.00
            SYNERGY CUSTOM FIXTURES                                   $18,162.00    Net Book Value              $18,162.00
            SYNERGY CUSTOM FIXTURES                                    $1,969.00    Net Book Value                $1,969.00
            VASWANI                                                    $2,949.00    Net Book Value                $2,949.00
            VASWANI                                                   $13,172.00    Net Book Value              $13,172.00
            VASWANI                                                   $28,738.00    Net Book Value              $28,738.00
            VASWANI                                                   $44,440.00    Net Book Value              $44,440.00
            VASWANI, INC.                                             -$8,985.00    Net Book Value               -$8,985.00
            VASWANI, INC.                                              $8,319.00    Net Book Value                $8,319.00
            VASWANI, INC.                                              $8,319.00    Net Book Value                $8,319.00
            VASWANI, INC.                                             $33,277.00    Net Book Value              $33,277.00
            VASWANI, INC.                                             $41,596.00    Net Book Value              $41,596.00
            VERMONT STORE FIXTURE                                        $434.00    Net Book Value                 $434.00
            VERMONT STORE FIXTURE                                      $2,603.00    Net Book Value                $2,603.00
            VERMONT STORE FIXTURE                                      $4,523.00    Net Book Value                $4,523.00

In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 4 of 5
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08     Main Document
                                                     SCHEDULE PgAB2139ofATTACHMENT
                                                                         42
                                                            Office Furniture
                           General Description                Net Book Value        Valuation Method      Current Value
            VERMONT STORE FIXTURE CORPORATION                            $336.00     Net Book Value                 $336.00
            W.B. MASON                                                $11,667.00     Net Book Value              $11,667.00
            W.B. MASON                                                $11,667.00     Net Book Value              $11,667.00
            W.B. MASON                                                $32,107.00     Net Book Value              $32,107.00
            W.B. MASON                                                $32,107.00     Net Book Value              $32,107.00
            WEBSTER LOCK & HARDWARE C                                  $9,140.00     Net Book Value               $9,140.00
            WEBSTER LOCK & HARDWARE C                                  $9,244.00     Net Book Value               $9,244.00
            YOUNG EQUIPMENT SALES, INC.                                $6,783.00     Net Book Value               $6,783.00
            ZANEEN LIGHTING                                              $687.00     Net Book Value                 $687.00
            ZANEEN LIGHTING                                            $2,298.00     Net Book Value               $2,298.00
            ZANINE LIGHTING                                            $5,664.00     Net Book Value               $5,664.00

            Totals                                                  $3,355,225.00                              $3,355,225.00




In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 5 of 5
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08       Main Document
                                                      SCHEDULEPg 41
                                                                 22 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                 General Description                 Net Book Value     Valuation Method   Current Value
                  ABCO SYSTEMS INC.                                        -$6,010.33    Net Book Value        -$6,010.33
                  ABCO SYSTEMS INC.                                           $996.66    Net Book Value           $996.66
                  ABCO SYSTEMS INC.                                         $1,280.83    Net Book Value         $1,280.83
                  ABCO SYSTEMS INC.                                         $2,308.28    Net Book Value         $2,308.28
                  ABCO SYSTEMS INC.                                         $2,423.28    Net Book Value         $2,423.28
                  ABCO SYSTEMS INC.                                         $2,448.34    Net Book Value         $2,448.34
                  ABCO SYSTEMS INC.                                         $2,448.34    Net Book Value         $2,448.34
                  ABCO SYSTEMS INC.                                         $2,611.26    Net Book Value         $2,611.26
                  ABCO SYSTEMS INC.                                         $2,696.23    Net Book Value         $2,696.23
                  ABCO SYSTEMS INC.                                         $2,696.23    Net Book Value         $2,696.23
                  ABCO SYSTEMS INC.                                         $3,040.12    Net Book Value         $3,040.12
                  ABCO SYSTEMS INC.                                         $3,395.48    Net Book Value         $3,395.48
                  ABCO SYSTEMS INC.                                         $3,510.48    Net Book Value         $3,510.48
                  ABCO SYSTEMS INC.                                         $3,538.16    Net Book Value         $3,538.16
                  ABCO SYSTEMS INC.                                         $3,933.42    Net Book Value         $3,933.42
                  ABCO SYSTEMS INC.                                         $4,508.00    Net Book Value         $4,508.00
                  ABCO SYSTEMS INC.                                         $4,508.00    Net Book Value         $4,508.00
                  ABCO SYSTEMS INC.                                         $6,207.55    Net Book Value         $6,207.55
                  ABCO SYSTEMS INC.                                         $6,544.24    Net Book Value         $6,544.24
                  ABCO SYSTEMS INC.                                         $6,544.24    Net Book Value         $6,544.24
                  ABCO SYSTEMS INC.                                         $7,958.00    Net Book Value         $7,958.00
                  ABCO SYSTEMS INC.                                         $7,958.00    Net Book Value         $7,958.00
                  ABCO SYSTEMS INC.                                         $7,958.00    Net Book Value         $7,958.00
                  ABCO SYSTEMS INC.                                         $9,016.00    Net Book Value         $9,016.00
                  ABCO SYSTEMS INC.                                         $9,016.00    Net Book Value         $9,016.00
                  ABCO SYSTEMS INC.                                         $9,120.38    Net Book Value         $9,120.38
                  ABCO SYSTEMS INC.                                         $9,120.38    Net Book Value         $9,120.38
                  ABCO SYSTEMS INC.                                         $9,120.38    Net Book Value         $9,120.38
                  ABCO SYSTEMS INC.                                       $10,061.83     Net Book Value        $10,061.83
                  ABCO SYSTEMS INC.                                       $10,245.74     Net Book Value        $10,245.74
                  ABCO SYSTEMS INC.                                       $10,245.74     Net Book Value        $10,245.74
                  ABCO SYSTEMS INC.                                       $11,168.10     Net Book Value        $11,168.10
                  ABCO SYSTEMS INC.                                       $11,168.10     Net Book Value        $11,168.10
                  ABCO SYSTEMS INC.                                       $11,168.10     Net Book Value        $11,168.10
                  ABCO SYSTEMS INC.                                       $11,877.20     Net Book Value        $11,877.20
                  ABCO SYSTEMS INC.                                       $11,877.20     Net Book Value        $11,877.20
                  ADVANCED HANDLING SYSTEMS, INC.                             $773.05    Net Book Value           $773.05
                  ADVANCED HANDLING SYSTEMS, INC.                           $1,710.00    Net Book Value         $1,710.00
                  ADVANCED HANDLING SYSTEMS, INC.                           $2,074.10    Net Book Value         $2,074.10

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 1 of 10
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                      SCHEDULEPg 41
                                                                 23 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                  General Description                Net Book Value    Valuation Method   Current Value
                  ADVANCED HANDLING SYSTEMS, INC.                          $2,157.80    Net Book Value         $2,157.80
                  ADVANCED HANDLING SYSTEMS, INC.                          $3,784.90    Net Book Value         $3,784.90
                  AIR CENTER INC                                           $2,526.83    Net Book Value         $2,526.83
                  AIR CENTER INC                                           $2,844.74    Net Book Value         $2,844.74
                  AMERICAN EXPRESS                                           $100.27    Net Book Value           $100.27
                  ASG SECURITY      E1395                                    $198.21    Net Book Value           $198.21
                  ASG SECURITY      E1395                                    $232.41    Net Book Value           $232.41
                  ASG SECURITY      E1395                                    $407.71    Net Book Value           $407.71
                  AVX SYSTEMS                                                $538.66    Net Book Value           $538.66
                  AVX SYSTEMS                                              $1,130.57    Net Book Value         $1,130.57
                  AVX SYSTEMS                                              $1,141.93    Net Book Value         $1,141.93
                  AVX SYSTEMS                                              $1,281.34    Net Book Value         $1,281.34
                  AVX SYSTEMS                                              $2,449.95    Net Book Value         $2,449.95
                  AVX SYSTEMS                                              $5,476.99    Net Book Value         $5,476.99
                  AVX SYSTEMS                                              $7,349.83    Net Book Value         $7,349.83
                  AVX SYSTEMS                                              $7,349.83    Net Book Value         $7,349.83
                  AVX SYSTEMS                                              $7,349.83    Net Book Value         $7,349.83
                  B&H EQUIPMENT & MAINTENANCE CORP                        $10,662.49    Net Book Value        $10,662.49
                  BELL CONTAINER CORP                                      $5,501.86    Net Book Value         $5,501.86
                  BEUMER CORP.                                               $375.64    Net Book Value           $375.64
                  BEUMER CORP.                                             $2,322.00    Net Book Value         $2,322.00
                  BEUMER CORP.                                             $6,211.29    Net Book Value         $6,211.29
                  BEUMER CORP.                                             $9,689.73    Net Book Value         $9,689.73
                  BEUMER CORP.                                            $10,000.00    Net Book Value        $10,000.00
                  BEUMER CORP.                                            $26,172.35    Net Book Value        $26,172.35
                  BEUMER CORP.                                            $26,172.35    Net Book Value        $26,172.35
                  BEUMER CORP.                                            $50,000.00    Net Book Value        $50,000.00
                  BEUMER CORP.                                            $70,665.35    Net Book Value        $70,665.35
                  BEUMER CORP.                                            $70,665.35    Net Book Value        $70,665.35
                  BEUMER CORP.                                            $78,055.15    Net Book Value        $78,055.15
                  BEUMER CORP.                                            $94,216.46    Net Book Value        $94,216.46
                  BEUMER CORP.                                            $97,500.00    Net Book Value        $97,500.00
                  BRIGHTBOX, INC.                                          $2,777.67    Net Book Value         $2,777.67
                  CDW DIRECT                                               $3,199.00    Net Book Value         $3,199.00
                  CDW DIRECT LLC     CDW DIRECT                            $2,132.09    Net Book Value         $2,132.09
                  CDW DIRECT LLC     CDW DIRECT                            $5,979.71    Net Book Value         $5,979.71
                  COASTAL GENERAL CONTRACTI                                  $115.05    Net Book Value           $115.05
                  COASTAL GENERAL CONTRACTI                                  $375.00    Net Book Value           $375.00
                  COASTAL GENERAL CONTRACTI                                $1,172.05    Net Book Value         $1,172.05

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 2 of 10
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                      SCHEDULEPg 41
                                                                 24 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                General Description                  Net Book Value    Valuation Method   Current Value
                  COASTAL GENERAL CONTRACTI                                $3,151.41    Net Book Value         $3,151.41
                  COASTAL GENERAL CONTRACTI                               $10,687.87    Net Book Value        $10,687.87
                  COASTAL GENERAL CONTRACTI                               $12,505.92    Net Book Value        $12,505.92
                  COASTAL GENERAL CONTRACTI                               $12,885.17    Net Book Value        $12,885.17
                  COASTAL GENERAL CONTRACTI                               $14,382.73    Net Book Value        $14,382.73
                  COASTAL GENERAL CONTRACTI                               $15,952.14    Net Book Value        $15,952.14
                  COASTAL GENERAL CONTRACTI                               $33,224.28    Net Book Value        $33,224.28
                  COMPUTER DESIGN & INT                                    $5,326.67    Net Book Value         $5,326.67
                  COMPUTER DESIGN & INTEGRATION                              $228.53    Net Book Value           $228.53
                  COMPUTER DESIGN & INTEGRATION                              $286.66    Net Book Value           $286.66
                  COMPUTER DESIGN & INTEGRATION                              $691.20    Net Book Value           $691.20
                  COMPUTER DESIGN & INTEGRATION                              $775.25    Net Book Value           $775.25
                  COMPUTER DESIGN & INTEGRATION                            $1,131.85    Net Book Value         $1,131.85
                  COMPUTER DESIGN & INTEGRATION                            $2,365.73    Net Book Value         $2,365.73
                  COMPUTER DESIGN & INTEGRATION                            $3,902.49    Net Book Value         $3,902.49
                  COMPUTER DESIGN & INTEGRATION                            $4,007.03    Net Book Value         $4,007.03
                  COMPUTER DESIGN & INTEGRATION                            $5,262.75    Net Book Value         $5,262.75
                  COMPUTER DESIGN & INTEGRATION                            $5,469.81    Net Book Value         $5,469.81
                  COMPUTER DESIGN & INTEGRATION                            $5,851.44    Net Book Value         $5,851.44
                  COMPUTER DESIGN & INTEGRATION                            $6,140.92    Net Book Value         $6,140.92
                  COMPUTER DESIGN & INTEGRATION                            $6,388.89    Net Book Value         $6,388.89
                  COMPUTER DESIGN & INTEGRATION                           $10,147.77    Net Book Value        $10,147.77
                  COMPUTER DESIGN & INTEGRATION                           $15,382.07    Net Book Value        $15,382.07
                  COMPUTER DESIGN & INTEGRATION                           $24,024.11    Net Book Value        $24,024.11
                  COMPUTER DESIGN & INTEGRATION                           $62,826.91    Net Book Value        $62,826.91
                  COMPUTER DESIGN & INTEGRATION LLC                          $186.63    Net Book Value           $186.63
                  COMPUTER DESIGN & INTEGRATION LLC                          $399.12    Net Book Value           $399.12
                  COMPUTER DESIGN & INTEGRATION LLC                        $5,569.21    Net Book Value         $5,569.21
                  COMPUTER DESIGN & INTEGRATION LLC                       $29,577.92    Net Book Value        $29,577.92
                  CONTEMPORARY CABLING                                     $6,653.60    Net Book Value         $6,653.60
                  CONTEMPORARY CABLING                                     $7,750.00    Net Book Value         $7,750.00
                  CONTEMPORARY CABLING                                     $7,750.00    Net Book Value         $7,750.00
                  CONTEMPORARY CABLING                                     $7,750.00    Net Book Value         $7,750.00
                  CONTEMPORARY CABLING                                     $7,750.00    Net Book Value         $7,750.00
                  CONTEMPORARY CABLING                                    $11,880.42    Net Book Value        $11,880.42
                  CONTEMPORARY CABLING                                    $15,500.00    Net Book Value        $15,500.00
                  CONTEMPORARY CABLING COMPANY, INC.                         $333.89    Net Book Value           $333.89
                  CONTEMPORARY CABLING COMPANY, INC.                         $371.90    Net Book Value           $371.90
                  CONTEMPORARY CABLING COMPANY, INC.                         $534.38    Net Book Value           $534.38

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 3 of 10
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08       Main Document
                                                      SCHEDULEPg 41
                                                                 25 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                  General Description                Net Book Value     Valuation Method   Current Value
                  CONTEMPORARY CABLING COMPANY, INC.                        $1,528.32    Net Book Value         $1,528.32
                  CONTINENTIAL LIFT TRUCK                                   $2,612.99    Net Book Value         $2,612.99
                  CRITICAL PATH SERVICE                                   -$35,724.14    Net Book Value       -$35,724.14
                  CRITICAL PATH SERVICE                                     $2,270.88    Net Book Value         $2,270.88
                  CRITICAL PATH SERVICE                                     $2,270.88    Net Book Value         $2,270.88
                  CRITICAL PATH SERVICE                                     $2,412.62    Net Book Value         $2,412.62
                  CRITICAL PATH SERVICE                                     $2,415.21    Net Book Value         $2,415.21
                  CRITICAL PATH SERVICE                                     $2,549.32    Net Book Value         $2,549.32
                  CRITICAL PATH SERVICE                                     $3,800.43    Net Book Value         $3,800.43
                  CRITICAL PATH SERVICE                                     $4,641.95    Net Book Value         $4,641.95
                  CRITICAL PATH SERVICE                                     $5,202.40    Net Book Value         $5,202.40
                  CRITICAL PATH SERVICE                                     $6,245.29    Net Book Value         $6,245.29
                  CRITICAL PATH SERVICE                                     $6,762.23    Net Book Value         $6,762.23
                  CRITICAL PATH SERVICE                                     $7,998.73    Net Book Value         $7,998.73
                  CRITICAL PATH SERVICE                                     $8,363.91    Net Book Value         $8,363.91
                  CRITICAL PATH SERVICE                                     $9,083.52    Net Book Value         $9,083.52
                  CRITICAL PATH SERVICE                                    $11,955.69    Net Book Value        $11,955.69
                  CRITICAL PATH SERVICE                                    $35,724.14    Net Book Value        $35,724.14
                  CROSS RIVER FIBER, LLC.                                   $1,424.44    Net Book Value         $1,424.44
                  DGA SECURITY SYSTEMS DGA ALARM SE                          $301.87     Net Book Value           $301.87
                  DGA SECURITY SYSTEMS DGA ALARM SE                          $439.91     Net Book Value           $439.91
                  DGA SECURITY SYSTEMS DGA ALARM SE                          $489.39     Net Book Value           $489.39
                  DGA SECURITY SYSTEMS DGA ALARM SE                         $1,094.06    Net Book Value         $1,094.06
                  DGA SECURITY SYSTEMS DGA ALARM SE                         $5,028.96    Net Book Value         $5,028.96
                  DGA SECURITY SYSTEMS DGA ALARM SE                         $5,337.50    Net Book Value         $5,337.50
                  DGA SECURITY SYSTEMS, INC.                                  $126.25    Net Book Value           $126.25
                  DGA SECURITY SYSTEMS, INC.                                  $126.25    Net Book Value           $126.25
                  DGA SECURITY SYSTEMS, INC.                                  $162.94    Net Book Value           $162.94
                  DGA SECURITY SYSTEMS, INC.                                $6,313.34    Net Book Value         $6,313.34
                  DIVERSIFIED MEDIA GROUP                                   $1,167.82    Net Book Value         $1,167.82
                  DIVERSIFIED MEDIA GROUP                                   $1,452.08    Net Book Value         $1,452.08
                  DIVERSIFIED MEDIA GROUP                                   $8,755.00    Net Book Value         $8,755.00
                  DIVERSIFIED MEDIA GROUP                                   $9,344.94    Net Book Value         $9,344.94
                  DIVERSIFIED MEDIA GROUP LLC                               $9,924.90    Net Book Value         $9,924.90
                  DIVERSIFIED MEDIA GROUP, LLC.                               $705.06    Net Book Value           $705.06
                  DIVERSIFIED MEDIA GROUP, LLC.                             $1,471.67    Net Book Value         $1,471.67
                  DREAM BUILDERS OF SOU                                     $1,440.00    Net Book Value         $1,440.00
                  EFFICIENCY SYSTEMS CO. I                                     $29.51    Net Book Value            $29.51
                  EFFICIENCY SYSTEMS CO. I                                  $5,368.11    Net Book Value         $5,368.11

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 4 of 10
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                      SCHEDULEPg 41
                                                                 26 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                  General Description                Net Book Value    Valuation Method   Current Value
                  EFFICIENCY SYSTEMS CO. I                                 $5,368.12    Net Book Value         $5,368.12
                  EFFICIENCY SYSTEMS CO. I                                 $5,964.58    Net Book Value         $5,964.58
                  EMPIRE SAFE COMPANY,                                     $1,534.07    Net Book Value         $1,534.07
                  EMPIRE SAFE COMPANY, INC.                                   $44.52    Net Book Value            $44.52
                  EMPIRE SAFE COMPANY, INC.                                  $186.67    Net Book Value           $186.67
                  EMPIRE SAFE COMPANY, INC.                                  $315.00    Net Book Value           $315.00
                  ENGINEERED DESIGN GRO                                    $4,889.60    Net Book Value         $4,889.60
                  ENGINEERED DESIGN GRO                                   $11,343.36    Net Book Value        $11,343.36
                  ENGINEERED DESIGN GRO                                   $14,690.90    Net Book Value        $14,690.90
                  ENGINEERED DESIGN GRO                                   $21,516.51    Net Book Value        $21,516.51
                  ENGINEERED DESIGN GRO                                   $44,072.72    Net Book Value        $44,072.72
                  ENGINEERED DESIGN GRO                                   $56,716.80    Net Book Value        $56,716.80
                  ENGINEERED DESIGN GRO                                   $88,145.46    Net Book Value        $88,145.46
                  ENGINEERED DESIGN GROUP                                 $15,889.12    Net Book Value        $15,889.12
                  ENGINEERED DESIGN GROUP                                 $27,443.17    Net Book Value        $27,443.17
                  ENGINEERED DESIGN GROUP                                 $41,164.75    Net Book Value        $41,164.75
                  ENGINEERED DESIGN GROUP                                 $45,373.44    Net Book Value        $45,373.44
                  EXPERT LOCKSMITH                                            $46.36    Net Book Value            $46.36
                  GIANCO                                                     $354.94    Net Book Value           $354.94
                  GIANCO                                                     $473.24    Net Book Value           $473.24
                  GIANCO                                                     $496.91    Net Book Value           $496.91
                  GIANCO                                                   $2,166.67    Net Book Value         $2,166.67
                  GIANCO                                                   $3,250.00    Net Book Value         $3,250.00
                  GIANCO                                                   $3,873.34    Net Book Value         $3,873.34
                  GIANCO                                                   $3,873.34    Net Book Value         $3,873.34
                  GIANCO                                                   $5,416.67    Net Book Value         $5,416.67
                  GIANCO DIVERSIFIED ENVIRONMENTAL SERVICES, INC.          $4,330.08    Net Book Value         $4,330.08
                  GIANCO DIVERSIFIED ENVIRONMENTAL SERVICES, INC.          $6,185.83    Net Book Value         $6,185.83
                  GLOBAL EQUIPMENT                                             $7.08    Net Book Value             $7.08
                  GLOBAL EQUIPMENT                                            $33.19    Net Book Value            $33.19
                  GLOBAL EQUIPMENT                                            $47.63    Net Book Value            $47.63
                  GLOBAL EQUIPMENT                                           $104.86    Net Book Value           $104.86
                  GLOBAL EQUIPMENT                                           $173.34    Net Book Value           $173.34
                  GLOBAL EQUIPMENT                                           $433.34    Net Book Value           $433.34
                  GRAYBAR                                                     $10.52    Net Book Value            $10.52
                  GRAYBAR                                                     $80.62    Net Book Value            $80.62
                  GRAYBAR                                                    $271.21    Net Book Value           $271.21
                  GRAYBAR                                                    $668.36    Net Book Value           $668.36
                  GRAYBAR                                                  $2,341.28    Net Book Value         $2,341.28

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 5 of 10
                         20-12097-scc   Doc 133    Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                       SCHEDULEPg 41
                                                                  27 ATTACHMENT
                                                                     of 42
                                                            Office Equipment
                                  General Description                 Net Book Value    Valuation Method   Current Value
                  GRAYBAR                                                  $12,465.38    Net Book Value        $12,465.38
                  GXS, INC.                                                    $45.83    Net Book Value            $45.83
                  GXS, INC.                                                    $77.08    Net Book Value            $77.08
                  GXS, INC.                                                   $150.00    Net Book Value           $150.00
                  GXS, INC.                                                   $266.67    Net Book Value           $266.67
                  GXS, INC.                                                   $266.67    Net Book Value           $266.67
                  HATTERAS PRESS, INC.                                      $5,064.47    Net Book Value         $5,064.47
                  ID LABEL INC.                                               $659.68    Net Book Value           $659.68
                  INTEGRATION PARTNERS                                         $92.29    Net Book Value            $92.29
                  INTEGRATION PARTNERS                                        $109.23    Net Book Value           $109.23
                  INTEGRATION PARTNERS                                        $536.45    Net Book Value           $536.45
                  INTEGRATION PARTNERS                                      $1,197.62    Net Book Value         $1,197.62
                  INTEGRATION PARTNERS                                      $3,310.53    Net Book Value         $3,310.53
                  INTEGRATION PARTNERS                                      $4,045.83    Net Book Value         $4,045.83
                  INTEGRATION PARTNERS                                      $4,132.25    Net Book Value         $4,132.25
                  INTEGRATION PARTNERS                                      $5,275.81    Net Book Value         $5,275.81
                  INTEGRATION PARTNERS                                      $5,772.85    Net Book Value         $5,772.85
                  INTEGRATION PARTNERS                                     $16,097.49    Net Book Value        $16,097.49
                  INTERSTATE SIGNCRAFTE                                    $23,490.79    Net Book Value        $23,490.79
                  KENSTAN LOCK COMPANY                                         $35.40    Net Book Value            $35.40
                  KENSTAN LOCK COMPANY                                        $823.44    Net Book Value           $823.44
                  KENSTAN LOCK COMPANY                                      $1,145.66    Net Book Value         $1,145.66
                  LABELS N'MORE                                               $108.81    Net Book Value           $108.81
                  LABELS N'MORE                                               $560.22    Net Book Value           $560.22
                  LABELS N'MORE                                             $1,234.27    Net Book Value         $1,234.27
                  LABELS N'MORE                                             $6,455.16    Net Book Value         $6,455.16
                  MEGA VISION, INC.                                           $377.43    Net Book Value           $377.43
                  MEGA VISION, INC.                                         $2,358.96    Net Book Value         $2,358.96
                  MEGA VISION, INC.                                         $4,642.16    Net Book Value         $4,642.16
                  MEGA VISION, INC.                                         $7,713.33    Net Book Value         $7,713.33
                  MEGA VISION, INC.                                        $14,690.00    Net Book Value        $14,690.00
                  MEGASAFE                                                  $1,356.40    Net Book Value         $1,356.40
                  METROCOM                                                  $7,310.41    Net Book Value         $7,310.41
                  MILLENNIUM TECHNOLOGIES                                   $7,886.36    Net Book Value         $7,886.36
                  MUTUAL CENTRAL ALARM                                      $5,680.00    Net Book Value         $5,680.00
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                           $566.67    Net Book Value           $566.67
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                         $2,750.00    Net Book Value         $2,750.00
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                         $4,250.00    Net Book Value         $4,250.00
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                         $4,666.67    Net Book Value         $4,666.67

In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 6 of 10
                         20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                      SCHEDULEPg 41
                                                                 28 ATTACHMENT
                                                                    of 42
                                                           Office Equipment
                                 General Description                 Net Book Value    Valuation Method   Current Value
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                        $5,000.00    Net Book Value         $5,000.00
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                        $5,416.67    Net Book Value         $5,416.67
                  MUTUAL CENTRAL ALARM MUTUAL ALARM                        $8,166.67    Net Book Value         $8,166.67
                  MUTUAL SECURITY SERVICES                                 $6,400.00    Net Book Value         $6,400.00
                  PCN MICRO CORP.                                            $225.74    Net Book Value           $225.74
                  PCN MICRO CORP.                                            $590.19    Net Book Value           $590.19
                  PCN MICRO CORP.                                          $1,679.28    Net Book Value         $1,679.28
                  PCN MICRO CORP.                                          $1,706.92    Net Book Value         $1,706.92
                  PCN MICRO CORP.                                          $1,763.35    Net Book Value         $1,763.35
                  PCN MICRO CORP.                                          $1,931.48    Net Book Value         $1,931.48
                  PCN MICRO CORP.                                          $4,807.51    Net Book Value         $4,807.51
                  PCN MICRO CORP.                                         $12,777.04    Net Book Value        $12,777.04
                  PCNMICRO CORP.                                             $372.65    Net Book Value           $372.65
                  PCNMICRO CORP.                                           $1,068.80    Net Book Value         $1,068.80
                  PCNMICRO CORP.                                           $1,641.72    Net Book Value         $1,641.72
                  PCNMICRO CORP.                                           $2,066.42    Net Book Value         $2,066.42
                  PCNMICRO CORP.                                           $3,826.99    Net Book Value         $3,826.99
                  PCNMICRO CORP.                                           $7,707.46    Net Book Value         $7,707.46
                  PCNMICRO CORP.                                           $8,934.90    Net Book Value         $8,934.90
                  PCNMICRO CORP.                                          $11,045.46    Net Book Value        $11,045.46
                  PCNMICRO CORP.                                          $11,827.64    Net Book Value        $11,827.64
                  PCNMICRO CORP.                                          $20,388.94    Net Book Value        $20,388.94
                  PCNMICRO CORP.                                          $20,945.36    Net Book Value        $20,945.36
                  PCNMICRO CORP.     PCN                                     $569.23    Net Book Value           $569.23
                  PCNMICRO CORP.     PCN                                     $747.90    Net Book Value           $747.90
                  PCNMICRO CORP.     PCN                                     $894.58    Net Book Value           $894.58
                  PCNMICRO CORP.     PCN                                   $1,042.70    Net Book Value         $1,042.70
                  PCNMICRO CORP.     PCN                                   $1,582.75    Net Book Value         $1,582.75
                  PCNMICRO CORP.     PCN                                   $1,762.74    Net Book Value         $1,762.74
                  PCNMICRO CORP.     PCN                                   $2,550.35    Net Book Value         $2,550.35
                  PCNMICRO CORP.     PCN                                   $3,624.82    Net Book Value         $3,624.82
                  POS REMARKETING GROUP                                       $82.00    Net Book Value            $82.00
                  POS REMARKETING GROUP                                       $99.79    Net Book Value            $99.79
                  POS REMARKETING GROUP                                      $443.30    Net Book Value           $443.30
                  POS REMARKETING GROUP                                      $450.00    Net Book Value           $450.00
                  POS REMARKETING GROUP                                      $588.07    Net Book Value           $588.07
                  POS REMARKETING GROUP                                      $678.20    Net Book Value           $678.20
                  POS REMARKETING GROUP                                    $1,986.40    Net Book Value         $1,986.40
                  POS REMARKETING GROUP                                    $2,723.63    Net Book Value         $2,723.63

In re: L.I. 2000, Inc.
Case No. 20-12098                                           Page 7 of 10
                         20-12097-scc    Doc 133    Filed 10/14/20 Entered 10/14/20 21:43:08      Main Document
                                                        SCHEDULEPg 41
                                                                   29 ATTACHMENT
                                                                      of 42
                                                             Office Equipment
                                   General Description                 Net Book Value    Valuation Method   Current Value
                  POS REMARKETING GROUP                                      $3,516.03    Net Book Value         $3,516.03
                  POS REMARKETING GROUP                                     $31,522.14    Net Book Value        $31,522.14
                  RAYMOND OF NEW JERSEY                                      $1,585.10    Net Book Value         $1,585.10
                  RAYMOND OF NEW JERSEY LLC                                  $1,046.45    Net Book Value         $1,046.45
                  RAYMOND OF NEW JERSEY LLC                                  $4,848.31    Net Book Value         $4,848.31
                  RAYMOND OF NEW JERSEY LLC                                  $8,156.04    Net Book Value         $8,156.04
                  RAYMOND OF NEW JERSEY LLC                                 $35,478.75    Net Book Value        $35,478.75
                  RAYMOND OF NEW JERSEY, LLC                                 $5,673.73    Net Book Value         $5,673.73
                  RAYMOND OF NEW JERSEY, LLC                                $10,967.51    Net Book Value        $10,967.51
                  SDI INDUSTRIES INC                                           $796.84    Net Book Value           $796.84
                  SDI INDUSTRIES INC                                        $19,319.93    Net Book Value        $19,319.93
                  SDI INDUSTRIES INC                                        $42,876.30    Net Book Value        $42,876.30
                  SDI INDUSTRIES INC                                        $57,959.78    Net Book Value        $57,959.78
                  SDI INDUSTRIES INC                                        $78,603.94    Net Book Value        $78,603.94
                  SDI INDUSTRIES INC                                        $84,681.57    Net Book Value        $84,681.57
                  SLOTLABEL                                                  $4,375.98    Net Book Value         $4,375.98
                  SPECTRUM SIGNS                                               $833.33    Net Book Value           $833.33
                  SPECTRUM SIGNS                                               $862.20    Net Book Value           $862.20
                  SPECTRUM SIGNS                                             $1,059.06    Net Book Value         $1,059.06
                  SPECTRUM SIGNS                                             $1,744.87    Net Book Value         $1,744.87
                  SPECTRUM SIGNS                                             $2,364.61    Net Book Value         $2,364.61
                  SPECTRUM SIGNS                                             $3,333.34    Net Book Value         $3,333.34
                  STANDARD ELEVATOR CORP                                       $733.72    Net Book Value           $733.72
                  STAPLES                                                      $223.12    Net Book Value           $223.12
                  STAPLES                                                      $494.81    Net Book Value           $494.81
                  STAPLES                                                      $892.51    Net Book Value           $892.51
                  STAPLES TECHNOLOGY SO                                        $324.26    Net Book Value           $324.26
                  SUPPLY CHAIN SERVICE                                      $22,356.04    Net Book Value        $22,356.04
                  SUPPLYCHAIN SERVICES                                       $5,232.39    Net Book Value         $5,232.39
                  TECHNOLOGY PARTNERS, INC.                                    $186.66    Net Book Value           $186.66
                  TECHNOLOGY PARTNERS, INC.                                    $280.00    Net Book Value           $280.00
                  TECHNOLOGY PARTNERS, INC.                                    $746.66    Net Book Value           $746.66
                  TIMP CORP.                                                   $268.80    Net Book Value           $268.80
                  TIMP CORP.                                                   $348.39    Net Book Value           $348.39
                  TIMP CORP.                                                   $746.54    Net Book Value           $746.54
                  TIMP CORP.                                                 $1,143.92    Net Book Value         $1,143.92
                  TIMP CORP.                                                 $1,187.34    Net Book Value         $1,187.34
                  TIMP CORP.                                                 $1,883.56    Net Book Value         $1,883.56
                  TIMP CORP.                                                 $2,038.80    Net Book Value         $2,038.80

In re: L.I. 2000, Inc.
Case No. 20-12098                                             Page 8 of 10
                         20-12097-scc   Doc 133    Filed 10/14/20 Entered 10/14/20 21:43:08       Main Document
                                                       SCHEDULEPg 41
                                                                  30 ATTACHMENT
                                                                     of 42
                                                            Office Equipment
                                  General Description                 Net Book Value     Valuation Method   Current Value
                  TIMP CORP.                                                 $2,113.04    Net Book Value         $2,113.04
                  TIMP CORP.                                                 $3,498.05    Net Book Value         $3,498.05
                  TIMP CORP.                                                 $7,091.08    Net Book Value         $7,091.08
                  TIMP CORP.                                               $13,651.47     Net Book Value        $13,651.47
                  TIMP CORP.                                               $14,701.59     Net Book Value        $14,701.59
                  TYCO INTEGRATED SECURITY LLC                              -$1,282.44    Net Book Value        -$1,282.44
                  TYCO INTEGRATED SECURITY LLC                                -$440.70    Net Book Value          -$440.70
                  TYCO INTEGRATED SECURITY LLC                               $6,770.39    Net Book Value         $6,770.39
                  TYCO INTEGRATED SECURITY LLC                               $7,799.52    Net Book Value         $7,799.52
                  TYCO INTEGRATED SECURITY LLC                               $7,976.92    Net Book Value         $7,976.92
                  TYCO INTEGRATED SECURITY LLC                             $10,105.15     Net Book Value        $10,105.15
                  TYCO INTEGRATED SECURITY LLC                             $11,684.33     Net Book Value        $11,684.33
                  TYCO INTEGRATED SECURITY LLC                             $12,786.82     Net Book Value        $12,786.82
                  TYCO INTEGRATED SECURITY LLC                             $16,228.70     Net Book Value        $16,228.70
                  TYCO INTEGRATED SECURITY LLC                             $16,602.40     Net Book Value        $16,602.40
                  TYCO INTEGRATED SECURITY LLC                             $17,102.57     Net Book Value        $17,102.57
                  TYCO INTEGRATED SECURITY LLC                             $31,500.00     Net Book Value        $31,500.00
                  TYCO INTEGRATED SECURITY, LLC                                $734.50    Net Book Value           $734.50
                  TYCO INTEGRATED SECURITY, LLC                              $2,137.41    Net Book Value         $2,137.41
                  TYCO INTEGRATED SECURITY, LLC                              $8,276.08    Net Book Value         $8,276.08
                  TYCO INTEGRATED SECURITY, LLC                            $24,083.33     Net Book Value        $24,083.33
                  UNIPOWER                                                   $1,247.52    Net Book Value         $1,247.52
                  UNIPOWER LLC                                                 $613.34    Net Book Value           $613.34
                  UNIPOWER LLC                                                 $651.58    Net Book Value           $651.58
                  UNIPOWER LLC                                             $13,199.68     Net Book Value        $13,199.68
                  UNIPOWER LLC      UNIPOWER LL                              $1,353.74    Net Book Value         $1,353.74
                  UNIPOWER LLC      UNIPOWER LL                              $1,630.65    Net Book Value         $1,630.65
                  UNIPOWER LLC      UNIPOWER LL                              $1,709.24    Net Book Value         $1,709.24
                  W&H SYSTEMS, INC.                                            $166.80    Net Book Value           $166.80
                  W&H SYSTEMS, INC.                                            $533.50    Net Book Value           $533.50
                  W&H SYSTEMS, INC.                                          $1,197.30    Net Book Value         $1,197.30
                  W&H SYSTEMS, INC.                                          $1,640.40    Net Book Value         $1,640.40
                  W&H SYSTEMS, INC.                                          $1,651.10    Net Book Value         $1,651.10
                  W&H SYSTEMS, INC.                                          $1,980.00    Net Book Value         $1,980.00
                  W&H SYSTEMS, INC.                                          $3,622.70    Net Book Value         $3,622.70
                  W&H SYSTEMS, INC.                                          $4,002.98    Net Book Value         $4,002.98
                  W&H SYSTEMS, INC.                                          $4,166.67    Net Book Value         $4,166.67
                  W&H SYSTEMS, INC.                                        $17,820.00     Net Book Value        $17,820.00
                  W&H SYSTEMS, INC.                                        $18,000.00     Net Book Value        $18,000.00

In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 9 of 10
                          20-12097-scc   Doc 133   Filed 10/14/20 Entered 10/14/20 21:43:08       Main Document
                                                       SCHEDULEPg 41
                                                                  31 ATTACHMENT
                                                                     of 42
                                                            Office Equipment
                                 General Description                  Net Book Value     Valuation Method   Current Value
                  W&H SYSTEMS, INC.                                        $28,800.00     Net Book Value        $28,800.00
                  W&H SYSTEMS, INC.                                        $32,400.00     Net Book Value        $32,400.00
                  W&H SYSTEMS, INC.                                        $32,400.00     Net Book Value        $32,400.00
                  W&H SYSTEMS, INC.                                        $54,000.00     Net Book Value        $54,000.00
                  W&H SYSTEMS, INC.                                        $97,200.00     Net Book Value        $97,200.00
                  W&H SYSTEMS, INC.                                        $97,200.00     Net Book Value        $97,200.00
                  WEBSTER LOCK & HARDWARE CO., INC.                           $184.00     Net Book Value           $184.00
                  WEBSTER LOCK & HARDWARE CO., INC.                           $412.82     Net Book Value           $412.82
                  WEBSTER LOCK & HARDWARE CO., INC.                           $412.82     Net Book Value           $412.82
                  WEBSTER LOCK & HARDWARE CO., INC.                           $521.33     Net Book Value           $521.33
                  WEBSTER LOCK & HARDWARE CO., INC.                           $794.97     Net Book Value           $794.97
                  WEBSTER LOCK & HARDWARE CO., INC.                           $858.66     Net Book Value           $858.66
                  WEBSTER LOCK & HARDWARE CO., INC.                         $1,066.25     Net Book Value         $1,066.25
                  WEBSTER LOCK & HARDWARE CO., INC.                         $2,028.71     Net Book Value         $2,028.71
                  WEBSTER LOCK & HARDWARE CO., INC.                         $2,078.24     Net Book Value         $2,078.24
                  WEBSTER LOCK & HARDWARE CO., INC.                         $2,420.17     Net Book Value         $2,420.17
                  WINTRUST CAPITAL                                            $425.18     Net Book Value           $425.18
                  WINTRUST CAPITAL                                          $1,332.22     Net Book Value         $1,332.22
                  WINTRUST CAPITAL                                          $2,154.22     Net Book Value         $2,154.22
                  WINTRUST CAPITAL                                          $2,664.43     Net Book Value         $2,664.43
                  WINTRUST CAPITAL                                          $4,818.29     Net Book Value         $4,818.29
                  WINTRUST CAPITAL                                         $15,097.28     Net Book Value        $15,097.28
                  WINTRUST CAPITAL                                         $24,412.62     Net Book Value        $24,412.62
                  WINTRUST CAPITAL                                         $30,194.57     Net Book Value        $30,194.57
                  XP RETAIL                                                    $85.75     Net Book Value            $85.75
                  XP RETAIL                                                 $1,223.42     Net Book Value         $1,223.42
                  XP RETAIL                                                $25,226.50     Net Book Value        $25,226.50
                  XP RETAIL                                                $25,227.53     Net Book Value        $25,227.53

                  Total                                                  $3,298,896.78                       $3,298,896.78




In re: L.I. 2000, Inc.
Case No. 20-12098                                            Page 10 of 10
                  20-12097-scc                  Doc 133         Filed 10/14/20 Entered 10/14/20 21:43:08                                  Main Document
                                                                            Pg 32 of 42
  Fill in this information to identify the case:

  Debtor name: L.I. 2000, Inc.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                       Check if this is an
  Case number: 20-12098
                                                                                                                                                       amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor   Column A                         Column B
separately for each claim.
                                                                                                             Amount of Claim                  Value of collateral that
                                                                                                             Do not deduct the value of       supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                      $7,691,644.09     Undetermined
                                                        the lien:
              JPMorgan Chase Bank, NA
              131 South Dearborn
                                                        Describe the lien
              5th Floor
                                                        Letter of Credit; Bene ciary Lincoln Triangle
              Chicago, IL 60603-5506
                                                        Commercial Holding Co. LLC c/o Millenium
           Date debt was incurred?                      Partners
           2/15/2017                                    Is the creditor an insider or related party?
           Last 4 digits of account number                 No
           1692
                                                           Yes
           Do multiple creditors have an interest
           in the same property?                        Is anyone else liable on this claim?

               No                                          No

               Yes. Specify each creditor, including       Yes. Fill out Schedule H: Codebtors(O cial

          this creditor, and its relative priority.    Form 206H)
           JPMorgan Chase Bank, N.A. 48%;               As of the petition ling date, the claim is:
                                                        Check all that apply.
           Bank of America, N.A. 32% & Bank
           Hapoalim B.M. 20%                                 Contingent

                                                             Unliquidated

                                                             Disputed
Debtor    L.I. 2000, Inc.__________________________________________________________                      Case number (if known) 20-12098________________________________________
          Name
                   20-12097-scc                  Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08 Main Document
    2.2                                                                            Pg
                                                          Describe debtor's property that33   of 42to
                                                                                          is subject  $10,000,000.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary Mayore Estates
                 Chicago, IL 60603-5506
                                                          LLC and 80 Lafayette Associates LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
            2/24/2017
                                                             No
            Last 4 digits of account number
                                                             Yes
            1679
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
                                                          As of the petition ling date, the claim is:
           this creditor, and its relative priority.
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed



    2.3                                                   Describe debtor's property that is subject to                          $499,125.00       Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary One North Park
                 Chicago, IL 60603-5506
                                                          LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
                                                             No
            Last 4 digits of account number
                                                             Yes
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
                                                          As of the petition ling date, the claim is:
           this creditor, and its relative priority.
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed
Debtor    L.I. 2000, Inc.__________________________________________________________                      Case number (if known) 20-12098________________________________________
          Name
                   20-12097-scc                  Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08 Main Document
    2.4                                                                            Pg
                                                          Describe debtor's property that34   of 42to
                                                                                          is subject  $38,050,359.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Commercial Loan; Bene ciary JPMorgan
                 Chicago, IL 60603-5506
                                                          Chase Bank, N.A. 48%; Bank of America, N.A.
            Date debt was incurred?                       32% & Bank Hapoalim B.M. 20%

                                                          Is the creditor an insider or related party?
            Last 4 digits of account number                  No
            1679
                                                             Yes
            Do multiple creditors have an interest
            in the same property?                         Is anyone else liable on this claim?

                 No                                          No

                 Yes. Specify each creditor, including       Yes. Fill out Schedule H: Codebtors(O cial
                                                         Form 206H)
           this creditor, and its relative priority.
            JPMorgan Chase Bank, N.A. 48%;                As of the petition ling date, the claim is:
                                                          Check all that apply.
            Bank of America, N.A. 32% & Bank
            Hapoalim B.M. 20%                                  Contingent

                                                               Unliquidated

                                                               Disputed




  3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    $56,241,128.09
  Page, if any.
                20-12097-scc                  Doc 133         Filed 10/14/20 Entered 10/14/20 21:43:08                                        Main Document
                                                                          Pg 35 of 42
  Fill in this information to identify the case:

  Debtor name: L.I. 2000, Inc.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                Check if this is an
  Case number: 20-12098
                                                                                                                                                                amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                               Total claim                    Priority amount

 2.1                                                                      As of the petition ling date, the claim is:                           $0.00        Ongoing
                                                                          Check all that apply.
            NYS Department of Taxation and Finance                            Contingent
            Metro - NYC Regional O ce
                                                                              Unliquidated
          Date or dates debt was incurred                                     Disputed

                                                                          Basis for the claim:
          Last 4 digits of account number                                 Sales Tax Audit Claim

                                                                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY unsecured
                                                                             No
          claim:
          11 U.S.C. § 507(a) ( )                                             Yes



Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.

                                                                                                                                                               Amount of claim

 3.1                                                                                        As of the petition ling date, the claim is:                              $12,740,840.17
                                                                                            Check all that apply.
            See Exhibit
                                                                                                 Contingent

          Date or dates debt was incurred                                                        Unliquidated

                                                                                                 Disputed

                                                                                            Basis for the claim:


                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



Part 3:   List Others to Be Noti ed About Unsecured Claims
Debtor    L.I. 2000, Inc.__________________________________________________________                    Case number (if known) 20-12098________________________________________
          Name
                  20-12097-scc                 Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08 Main Document
  4. List in alphabetical order any others who must be noti   ed for claims listedPg   36 1ofand42
                                                                                   in Parts      2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                    On which line in Part 1 or Part 2 is the related               Last 4 digits of
                                                                                               creditor (if any) listed?                                      account number, if any

   4.1.                                                                                       Line



                                                                                                     Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                      $0.00

  5b. Total claims from Part 2                                                                                                        5b.                            $12,740,840.17

  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                   $12,740,840.17
  Lines 5a + 5b = 5c.
                                             20-12097-scc                  Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08
                                                                                                                       SCHEDULE F ATTACHMENT
                                                                                                                                                                                                       Main Document
                                                                                                         Pg 37 of 42
                                                                                                             Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent
                                                                                                                                                                                                                                                                                     Is the Claim




                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                                                                                                      Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                             Offset?
     ID                  Creditor's Name                     Address 1                          Address 2                  City               State     ZIP            Date Incurred         Account #              Basis for Claim                                                    (Yes/No)     Total Amount
   3.0001 ABE'S LIMO AND CAB SERVICE            PO BOX 1030                                                         SECAUCUS                  NJ    07094       03/05/2020; 04/05/2020                         Expense Invoice                                                                              $531.00
   3.0002 ADC BLUE LLC                          22 CORTLANDT STREET                                                 NEW YORK                  NY    10007       Various                                        Rent                                                                                   $1,579,663.00
                                                                                                                                                                07/14/2020; 07/22/2020;
   3.0003   AIR SOUTH MECHANICAL                1055 E 35TH ST                                                      HIALEAH                   FL     33013      07/23/2020                                     Expense Invoice                                                                            $2,295.70
   3.0004   ANRON MECHANICAL SERVICES INC       440 WYANDANCH AVENUE                                                NORTH BABYLON             NY     11704-1590 03/01/2020; 06/01/2020                         Expense Invoice                                                                            $9,667.62
   3.0005   ASG EQUITIES                        22 CORTLANDT STREET              5TH FLOOR                          NEW YORK                  NY     10007                                                     Intercompany Transactions                                                              $5,223,185.00
   3.0006   ATRIUM STAFFING OF NJ, LLC.         625 LIBERTY AVENUE               SUITE 200                          PITTSBURGH                PA     15222      Various                                        Expense Invoice                                                                           $38,882.98
                                                                                                                                                                02/19/2020; 02/26/2020;
   3.0007   AVAAP USA LLC                       510 THORNALL STREET              SUITE 250                          EDISON                    NJ     08837      03/04/2020                                     Expense Invoice                                                                            $9,532.50
   3.0008   C21 SDC BLUE LLC.                   22 CORTLANDT STREET                                                 NEW YORK                  NY     10007      Various                                        Rent                                                                                   $1,314,400.00
   3.0009   C21 1972 BROADWAY LLC               22 CORTLANDT STREET                                                 NEW YORK                  NY     10007                                                     Leases                        X             X             X                            Undetermined
   3.0010   C21 CC BLUE LLC                     22 CORTLANDT STREET                                                 NEW YORK                  NY     10007                                                     Leases                        X             X             X                            Undetermined
   3.0011   C21 RF BLUE LLC                     22 CORTLANDT STREET                                                 NEW YORK                  NY     10007                                                     Leases                        X             X             X                            Undetermined
   3.0012   CHRISTIAN ELECTRIC CORP.            2321 KENNEDY BLVD.                                                  NORTH BERGEN              NJ     07047      04/29/2010                                     Expense Invoice                                                                              $250.00
   3.0013   CIRCLE GENERATOR SERVICE            PO BOX 21002                                                        FORT LAUDERDALE           FL     33335      Various                                        Expense Invoice                                                                            $1,472.64
   3.0014   COMFORT CONTROL SYSTEMS             94 FOURTH AVENUE                                                    HASKELL                   NJ     07420      Various                                        Expense Invoice                                                                            $7,233.19
   3.0015   CONCORDE, INC.                      1835 MARKET STREET SUITE 1200                                       PHILADELPHIA              PA     19103      Various                                        Expense Invoice                                                                              $856.30
   3.0016   CONSTELLATION NEW ENERGY INC.       PO BOX 4640                      ACC# 5370586-4                     CAROL STREAM              IL     60197-4640 09/14/2020                                     Expense Invoice                                                                           $20,695.38
   3.0017   CROWN CASTLE FIBER LLC              formerly SUNESYS, LLC            PO BOX 21772                       NEW YORK                  NY     10087-1772 Various                                        Expense Invoice                                                                           $11,035.68
                                                                                                                                                                04/28/2020; 04/29/2020;
   3.0018 DARTRONICS, INC.                      150 WILLIAM STREET                                                  PERTH AMBOY               NJ     08861      07/08/2020                                     Expense Invoice                                                                            $1,788.11
                                                                                                                                                                01/03/2020; 02/11/2020;
   3.0019 DELTA ELECTRICAL CONSTRUCTION         170-1 CENTRAL AVENUE                                                FARMINGDALE               NY     11735      03/20/2020                                     Expense Invoice                                                                            $3,110.45
   3.0020 DIRECT ENERGY BUSINESS                PO BOX 70220                     ACCOUNT 1602343                    PHILADELPHIA              PA     19176-0220 Various                                        Expense Invoice                                                                          $188,800.15
   3.0021 JAMAICA ASH & RUBBISH REM             PO BOX 833                                                          WESTBURY                  NY     11590      Various                                        Expense Invoice                                                                            $4,807.71
                                                                                                                                                                06/03/2020; 06/29/2020;
   3.0022 JARROD & SONS LANDSCAPING, INC        730 IRVING PLACE                                                    SECAUCUS                  NJ     07094      07/31/2020                                     Expense Invoice                                                                            $7,431.76
   3.0023 MARSCOTT ENTERPRISES INC.             PO BOX 385                                                          WESTBURY                  NY     11590      Various                                        Expense Invoice                                                                           $43,667.25
                                                                                                                                                                05/26/2020; 06/23/2020;
   3.0024   MR. JOHN, INC.                      PO BOX 735008                                                       DALLAS                    TX     75373-5008 07/21/2020; 08/18/2020                         Expense Invoice                                                                              $567.48
   3.0025   NASSAU COUNTY FIRE COMMIS           OFFICE OF THE FIRE MARSHAL       899 JERUSALEM AVE. PO BOX 128      UNIONDALE                 NY     11553      01/16/2020                                     Expense Invoice                                                                              $590.00
   3.0026   NASSAU COUNTY TREASURER             OFFICE OF THE FIRE MARSHALL      1194 PROSPECT AVENUE               WESTBURY                  NY     11590      09/25/2017; 07/15/2020                         Expense Invoice                                                                            $1,815.00
   3.0027   NATIONAL GRID                       PO BOX 11741                                                        NEWARK                    NJ     07101      Various                      67006; 97026      Expense Invoice                                                                              $304.43
   3.0028   NATIONAL GRID                       PO BOX 11791                     ACCT# 31358-                       NEWARK                    NJ     07101      Various                         04020          Expense Invoice                                                                              $131.90
   3.0029   NEW TECH MECHANICAL SYSTEMS IN      25A MOFFITT BOULEVARD                                               BAY SHORE                 NY     11706      02/05/2020                                     Expense Invoice                                                                            $1,124.27
   3.0030   NEW YORK AMERICAN WATER             PO BOX 371332                    ACC # 1038-220012992524            PITTSBURGH                PA     15250      08/13/2020                                     Expense Invoice                                                                               $81.91
   3.0031   NEXT MILLENNIUM REALTY LLC          C/O SANDERS EQUITIES LLC         68 ARCH STREET                     GREENWICH                 CT     06830      Various                                        Rent                                                                                     $522,269.10
   3.0032   NJSEA                               ONE DEKORTE PARK PLAZA           PO BOX 640                         LYNDHURST                 NJ     07071      01/07/2019                                     Expense Invoice                                                                            $4,108.14
   3.0033   ORKIN, LLC                          40-27 CRESCENT STREET                                               LONG ISLAND CITY          NY     11101-3803 Various                                        Expense Invoice                                                                            $4,147.68
   3.0034   PRECISE PLUMBING, INC.              73 PORETE AVENUE                                                    NORTH ARLINGTON           NJ     07031      Various                                        Expense Invoice                                                                           $32,959.26
                                                                                                                                                                                           1509; 4607; 5900;
   3.0035   PSE&G CO.                           PO BOX 14444                                                        NEW BRUNSWICK             NJ     08906-4444   Various                  0406; 2904; 6709    Expense Invoice                                                                           $47,828.12
   3.0036   PSEGLI                              PO BOX 9039                                                         HICKSVILLE                NY     11802-9039   Various                  4103; 0861; 0879    Expense Invoice                                                                          $185,080.34
   3.0037   REPUBLIC SERVICES #695              PO BOX 9001099                                                      LOUISVILLE                KY     40290-1099   03/15/2020; 05/15/2020                       Expense Invoice                                                                            $1,270.52
   3.0038   RIVIERA FINANCE                     PO BOX 823394                                                       PHILADELPHIA              PA     19182-3394   Various                                      Expense Invoice                                                                           $40,546.00
   3.0039   ROLLING DOOR MANUFACTURING          8214 NE 64TH STREET                                                 MIAMI                     FL     33166        07/13/2020; 07/16/2020                       Expense Invoice                                                                              $580.25
   3.0040   SDC Blue                            22 CORTLANDT STREET                                                 NEW YORK                  NY     10007                                                     Intercompany Transactions                                                                $947,289.00
   3.0041   SECAUCUS BLUE LLC                   C/O C21 DEPT. STORES LLC         22 CORTLANDT STREET                NEW YORK                  NY     10007      Various                                        Rent                                                                                   $1,536,875.00
   3.0042   SENTRY AUTOMATIC FIRE PROTECTI      735 FLANDERS ROAD                                                   FLANDERS                  NY     11901      02/25/2020                                     Expense Invoice                                                                            $1,086.25
   3.0043   SILLS CUMMIS & GROSS. PC            THE LEGAL CENTER                 1037 ONE RIVERFRONT PLAZA          NEWARK                    NJ     07102      07/08/2020                                     Expense Invoice                                                                            $1,950.17
   3.0044   SPECTRUM SIGNS                      185 SWEET HOLLOW ROAD                                               OLD BETHPAGE              NY     11804      02/14/2020; 04/07/2020                         Expense Invoice                                                                           $33,669.60
   3.0045   STANDARD ELEVATOR CORP.             PO BOX 2204                                                         CLIFTON                   NJ     07015      Various                                        Expense Invoice                                                                            $4,480.80
                                                                                                                                                                07/02/2020; 07/22/2020;
   3.0046   SUEZ WATER NEW JERSEY               PAYMENT CENTER                   PO BOX 371804                      PITTSBURGH                PA     15250-7804 07/31/2020                                     Expense Invoice                                                                            $1,574.73
   3.0047   TRANE U.S. INC                      PO BOX 406469                                                       ATLANTA                   GA     30384-6469 03/10/2020                                     Expense Invoice                                                                            $1,440.00
   3.0048   USMC ELECTRIC INC.                  80 HANKINS ROAD                                                     HILLSBOROUGH              NJ     08844      11/08/2016                                     Expense Invoice                                                                              $150.00
   3.0049   VALLEY STREAM GREEN ACRES, LLC      PO BOX 844377                                                       LOS ANGELES               CA     90084      Various                                        Rent                          X                                                          $883,333.30
   3.0050   WEST END PLUMBING                   5319 NOB HILL RD                                                    SUNRISE                   FL     33351      01/30/2020; 05/19/2020                         Expense Invoice                                                                              $618.00
                                                                                                                                                                04/01/2020; 08/01/2020;
   3.0051 ZENFI NETWORKS, LLC                   formerly CROSS RIVER FIBER LLC   461 HEADQUARTERS PLAZA             MORRISTOWN                NJ     07960      09/01/2020                                     Expense Invoice                                                                           $15,662.50

                                                                                                                                                                                                                                                                                  Total              $12,740,840.17




In re: L.I. 2000, Inc.
Case No. 20-12098                                                                                                              Page 1 of 1
               20-12097-scc                Doc 133        Filed 10/14/20 Entered 10/14/20 21:43:08                                   Main Document
                                                                      Pg 38 of 42
  Fill in this information to identify the case:

  Debtor name: L.I. 2000, Inc.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                      Check if this is an
  Case number: 20-12098
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        See Exhibit
        or lease is for and the
        nature of the debtor’s
        interest
        State the term
        remaining
        List the contract number
        of any government
        contract
                                 20-12097-scc          Doc 133          Filed 10/14/20           Entered 10/14/20 21:43:08
                                                                                  SCHEDULE G ATTACHMENT
                                                                                                                                             Main Document
                                                                                        Pg   39    ofUnexpired
                                                                             Executory Contracts and  42 Leases



                                               Remainder of
  ID        Description of Contract or Lease   Term (Days)    Contract ID        Notice Party's Name             Attention                Address 1            Address 2         City     State    Zip
 2.001   Store # 88: Lease                            1,789                 ADC BLUE LLC                 Attn: Fabiana Mazzocco   ASG Equities               175 Broadway     New York    NY      10007
 2.002   Store # 95: Agreement of Lease               4,376                 C21 SDC BLUE LLC.            Attn: Fabiana Mazzocco   ASG Equities               175 Broadway     New York    NY      10007
 2.003   Store # 30: Amendment to Lease                 266                 NEXT MILLENNIUM REALTY LLC   Attn: Tammy Milledge     c/o Sanders Equities LLC   68 Arch Street   Greenwich   CT      06830
 2.004   Store # 95: Lease                            1,911                 SECAUCUS BLUE LLC            Attn: Fabiana Mazzocco   ASG Equities               175 Broadway     New York    NY      10007
 2.005   Store # 95: Lease                            1,911                 SECAUCUS BLUE LLC            Attn: Fabiana Mazzocco   ASG Equities               175 Broadway     New York    NY      10007




In re: L.I. 2000, Inc.
Case No. 20-12098                                                                          Page 1 of 1
                 20-12097-scc                  Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                                            Main Document
                                                                             Pg 40 of 42
  Fill in this information to identify the case:

  Debtor name: L.I. 2000, Inc.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                        Check if this is an
  Case number: 20-12098
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

   No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

   Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1 See Exhibit                                                                                                                                                            D

                                                                                                                                                                           E/F

                                                                                                                                                                           G
                                      20-12097-scc        Doc 133       Filed 10/14/20 Entered 10/14/20 21:43:08                   Main Document
                                                                                SCHEDULE H ATTACHMENT
                                                                                    PgCodebtors
                                                                                       41 of 42

                           ID          Codebtor Name                Codebtor Address         Creditor's Name                Creditor's Address         D   E/F   G
                         2.001 C21 Department Stores Holdings      22 Cortlandt Street, JPMorgan Chase Bank, N.A.      131 South Dearborn 5th Floor,   X
                               LLC                                 New York, NY 10007                                  Chicago, IL 60603-5506

                         2.002 C21 GA Blue LLC                     22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.003 C21 GA Blue LLC                     22 Cortlandt Street,   Valley Stream Green Acres,   PO Box 844377,                      X
                                                                   New York, NY 10007     LLC                          Los Angeles, CA 90084

                         2.004 C21 Philadelphia LLC                22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.005 C21 Sawgrass Blue, LLC              22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.006 Century 21 Department Stores LLC    22 Cortlandt Street,   C21 1972 Broadway LLC        22 Cortlandt Street,                X
                                                                   New York, NY 10007                                  New York, NY 10007

                         2.007 Century 21 Department Stores LLC    22 Cortlandt Street,   C21 CC Blue LLC              22 Cortlandt Street,                X
                                                                   New York, NY 10007                                  New York, NY 10007

                         2.008 Century 21 Department Stores LLC    22 Cortlandt Street,   C21 SI Blue LLC              22 Cortlandt Street,                X
                                                                   New York, NY 10007                                  New York, NY 10007

                         2.009 Century 21 Department Stores LLC    22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.010 Century 21 Department Stores of     22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                               New Jersey, L.L.C.                  New York, NY 10007                                  Chicago, IL 60603-5506

                         2.011 Century 21 Fulton LLC               22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.012 Century 21 Gardens of Jersey, LLC   22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.013 Century Paramus Realty, LLC         22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506

                         2.014 Giftco 21 LLC                       22 Cortlandt Street,   JPMorgan Chase Bank, N.A.    131 South Dearborn 5th Floor,   X
                                                                   New York, NY 10007                                  Chicago, IL 60603-5506




In re: L.I. 2000, Inc.
Case No. 20-12098                                                                          Page 1 of 1
                20-12097-scc               Doc 133           Filed 10/14/20 Entered 10/14/20 21:43:08                              Main Document
                                                                         Pg 42 of 42
  Fill in this information to identify the case:

  Debtor name: L.I. 2000, Inc.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                   Check if this is an
  Case number: 20-12098
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

10/14/2020                                                                            /s/ Norm Veit

Executed on                                                                           Signature of individual signing on behalf of debtor
                                                                                      Norm Veit

                                                                                      Printed name
                                                                                      Chief Financial O cer & Chief Information O cer
                                                                                      Position or relationship to debtor
